Citation Nr: 1421122	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-23 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, to include as secondary to in-service asbestos exposure, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, Mrs. K.M.



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The late Veteran served on active duty in the United States Navy from August 1969 to August 1973.  The appellant in this case is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for interstitial lung disease.  

At a July 2012 videoconference hearing between the Board and the RO, the Veteran, accompanied by his representative and with his wife as observer, appeared at the RO to submit oral testimony and arguments in support of his appeal before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been duly obtained and associated with the Veteran's claims file.

In November 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development.  Pursuant to the Board's determinations in its November 2012 remand, the issue on appeal has been recharacterized as entitlement to service connection for a chronic respiratory disorder, to include as secondary to in-service asbestos exposure, so as to permit the broadest characterization of the claim and thereby encompass all possible pulmonary syndromes for which the Veteran may be entitled to receive VA compensation.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Following the development ordered by the Board, which included providing with Veteran with a VA medical examination to obtain a nexus opinion in December 2012, the RO/AMC readjudicated the Veteran's claim and, in a February 2013 rating decision/supplemental statement of the case, confirmed the previous denial of service connection for a chronic respiratory disorder, to include as secondary to in-service asbestos exposure.  The case was recertified to the Board and returned to its custody in March 2013, and the Veteran continued his appeal.  In September 2013, VA received confirmation from the Social Security Administration (SSA) that the appellant had died in July 2013.  Accordingly, the Board dismissed the pending appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).

In October 2013, VA received a timely application from the Veteran's surviving spouse to be substituted as the claimant for VA compensation for a chronic respiratory disorder following the Veteran's death.  VA now recognizes the widow as the claimant and appellant in the pending appeal for purposes of accrued benefits.  The case was received by the Board in February 2014.

For the reasons discussed below, the appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant and her representative if further action is required on their part.


REMAND

In October 2013, the appellant submitted a statement from the late Veteran's private treating physician, Dr. P.R.M, dated in October 2013, which is directly relevant to the issue on appeal, in which Dr. P.R.M. expressed an opinion regarding the relationship between the late Veteran's pulmonary fibrosis that precipitated his death and his conceded exposure to asbestos during military service.  This evidence was submitted directly to the Board, was not reviewed in the first instance by the agency of original jurisdiction, and was not accompanied by a waiver from the claimant of first review by the agency of original jurisdiction.  The Board has reviewed the Veteran's claims file on the VBMS and Virtual VA databases and finds no indication that the AOJ has rendered a rating decision and/or supplemental statement of the case addressing the merits of the accrued benefits claim in the context of the October 2013 private physician's statement and opinion.

In such circumstances, 38 C.F.R. § 20.1304(c) (2013) requires that the Board refer any such evidence to the agency of original jurisdiction unless this right is waived by the appellant.  At this juncture, the Board notes that the Veteran's designated representative, Kentucky Department of Veterans Affairs, does not have a branch office in Washington, D.C., such that the Board could directly contact the representative to request such a waiver.  In any case, the Board finds that additional evidentiary development is warranted to address the October 2013 opinion of Dr. P.R.M.  Therefore, the case will be remanded to the AOJ for this development, after which the AOJ will re-adjudicate the claim in consideration of the aforementioned evidence in the first instance, followed by issuance of a rating decision and/or supplemental statement of the case.  

Accordingly, the case is REMANDED to the AOJ for the following action:   

1.  VA should contact the appellant and her representative and offer her the opportunity to submit additional supportive evidence into the record, or otherwise identify any outstanding evidence that she believes may support her accrued benefits claim.  The AOJ should then assist the appellant in obtaining any identified outstanding evidence.  The AOJ's efforts in this regard must be documented and if any identified evidence is unobtainable, the AOJ should so state in the record.    

2.  The AOJ should arrange for the examiner who conducted the December 2012 VA examination, or, in the alternative, an appropriate VA clinician, to review the Veteran's claims file, including the October 2013 opinion of Dr. P.R.M., which addressed the relationship between the late Veteran's pulmonary fibrosis and his asbestos exposure in military service.  Thereafter, the VA clinician should submit an addendum opinion expressing either concurrence with the October 2012 opinion or a rebuttal of the October 2013 opinion, accompanied by a supportive rationale in the context of the relevant record.  For purposes of this addendum, the reviewing clinician is to assume that the Veteran was exposed to asbestos while on shipboard service during active naval duty.

3.  Thereafter, the appellant's claim for service connection for a chronic respiratory disorder, to include as secondary to in-service asbestos exposure, for accrued benefits purposes, must be readjudicated by the AOJ, after considering all pertinent evidence obtained and associated with the record.  Evidence to be considered by the AOJ must include, but is not limited to, the aforementioned October 2013 opinion of Dr. P.R.M. and all medical records that have been associated with the Veteran's claims file or on Virtual VA and/or VBMS since the time of the latest supplemental statement of the case dated in February 2013.

If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have been provided with adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case with regard to the issue on appeal by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

